Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 28, 2020

The Court of Appeals hereby passes the following order:

A21A0187. FREDRICK HOLLOWAY, JR. v. THE STATE.
A21A0188. SAMUEL MATHIS DIXON v. THE STATE.
A21A0189. STEPHEN JACOB HAMMOND v. THE STATE.
A21A0190. JOSEPH LEE GRINER v. THE STATE.
A21A0191. JOHN JAELEN ROGERS v. THE STATE.

      The defendants in these cases are currently facing criminal charges. They have
filed essentially identical appeals of the August 11, 2020 “Fifth Order Extending
Declaration of Statewide Judicial Emergency” issued by the Chief Justice of the
Georgia Supreme Court pursuant to OCGA § 38-3-61. In their appeals, they claim
that the order’s state-wide suspension of jury trials violates the due process and
speedy trial clauses of the Constitution of the State of Georgia and the Constitution
of the United States. We conclude that these appeals should be transferred to the
Georgia Supreme Court, which has exclusive jurisdiction over “[a]ll cases involving
the construction of . . . the Constitution of the State of Georgia or of the United States
and all cases in which the constitutionality of a law, ordinance, or constitutional
provision has been drawn in question.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. II
(1); see also Atlanta Independent School System v. Lane, 266 Ga. 657, 657 (1) (469
SE2d 22) (1996).
      The Georgia Court of Appeals has only “limited jurisdiction to review
constitutional questions,” which arises “when the facts of the case do not involve
construction of some constitutional provision directly in question and doubtful either
under its own terms or under the decisions of the Supreme Court of Georgia or the
Supreme Court of the United States.” State v. Davis, 303 Ga. 684, 687-688 (1) (814
SE2d 701) (2018) (punctuation omitted). It appears that the instant appeals involve
construction of the due process and speedy trial clauses of the state and federal
constitutions, as the question of how these clauses should be construed in the context
of suspending jury trials during a public health emergency has not previously been
addressed in this State. See id. (Georgia Supreme Court had jurisdiction over a
“constitutional question of first impression,” where the constitutional provision in
question with respect to sex offender registration had not previously been addressed);
State Dept. of Corrections v. Developers Sur. & Indem. Co., 295 Ga. 741, 742 n. 2
(763 SE2d 868) (2014) (“An appeal requiring a first impression construction of the
sovereign immunity provision of the Georgia Constitution is within [the Georgia
Supreme] Court’s exclusive appellate jurisdiction.”).
      Thus, it appears that jurisdiction over the instant appeals lies in the Georgia
Supreme Court. While we acknowledge that the question of appellate jurisdiction is
subject to differing reasonable conclusions, we note that the Supreme Court has “the
ultimate responsibility for construing the constitutional provisions regarding appellate
jurisdiction.” Saxton v. Coastal Dialysis & Med. Clinic, 267 Ga. 177, 178 (476 SE2d
587) (1996). We also acknowledge that OCGA § 38-3-64 (c) provides in pertinent
part that an appeal of an order declaring the existence of a judicial emergency “shall
be heard immediately by the Georgia Court of Appeals under the procedure of
emergency motions.” However, we have reviewed these appeals in an expedited
manner, and even if OCGA § 38-3-64 (c) and the provision of the Georgia
Constitution regarding appellate jurisdiction over constitutional questions are in
conflict, the latter would control. See MARTA v. Buho, 353 Ga. App. 466, 468 (838
SE2d 130) (2020) (to the extent a statutory rule contradicts a constitutional rule, the
constitutional rule prevails).
      For the foregoing reasons, these appeals are hereby TRANSFERRED to the
Georgia Supreme Court for disposition.



                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     08/28/2020
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.